Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00918-CV

                    IN THE INTEREST OF Z.O.M. and K.R.M., Children

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008CI09446
                       Honorable John D. Gabriel, Jr., Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinions of this date, the trial court’s award of attorney’s
fees is REVERSED and judgment is RENDERED that appellee take nothing on her request for
attorney’s fees. Appellee’s motion for appellate sanctions is DENIED. It is ORDERED that
appellants recover their costs of this appeal from appellee.

       SIGNED April 1, 2020.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice